PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Application of 
SHOTWELL, DUANE
Application No. 16/686,874
Filed: 18 Nov 2019
For: Reamer with Cutting Inserts for Use in Drilling Operations

:
:
:	DECISION ON REQUEST
:                     FOR REFUND
:
:


This is a decision on the request for refund filed December 13, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $2,100, stating in part that “[a]pplicant filed a Petition to Revive and paid a Petition to Revive fee to revive the Application when the Application was abandoned due to a USPTO error . . . the . . . Decision stating that the Application was abandoned in error and that a refund of the Petition . . . fee should be requested”.

A review of the Office records for the above-identified application shows that a Petition for Revival of an Application Abandoned for Patent Unintentionally under 37 CFR 1.137(a) and a Petition that was treated as a Petition to Withdraw the Holding of Abandonment under 37 CFR 1.181 to was filed on June 16, 2021.  The Petition under 37 CFR 1.181 was granted on October 8, 2021.  The petition under 37 CFR 1.137(a) was dismissed as moot.  Since the application was never abandoned a petition for revival of the application was not necessary.  As such, the petition fee is not required.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $2,100 will be refunded to petitioner’s credit card.





Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions